Click here for Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2009 Commission file number 1-5128 MEREDITH CORPORATION (Exact name of registrant as specified in its charter) Iowa 42-0410230 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1716 Locust Street, Des Moines, Iowa 50309-3023 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(515) 284-3000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company)Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[_]No[X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares of stock outstanding at March31, 2009 Common shares 35,850,144 Class B shares 9,149,354 Total common and Class B shares 44,999,498 TABLE OF CONTENTS Page Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March31, 2009, and June30, 2008 1 Condensed Consolidated Statements of Earnings for the Three Months and Nine Months Ended March31, 2009 and 2008 2 Condensed Consolidated Statement of Shareholders' Equity for the Nine Months Ended March31, 2009 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March31, 2009 and 2008 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 25 Item4. Controls and Procedures 25 Part II - Other Information Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 27 Signature 28 Index to Attached Exhibits E-1 PART I FINANCIAL INFORMATION Item 1. Financial Statements Meredith Corporation and Subsidiaries Condensed Consolidated Balance Sheets Assets (Unaudited) March31, 2009 June30, 2008 (In thousands) Current assets Cash and cash equivalents $ 74,396 $ 37,644 Accounts receivable, net 210,539 230,978 Inventories 31,629 44,085 Current portion of subscription acquisition costs 60,611 59,939 Current portion of broadcast rights 12,692 10,779 Other current assets 17,280 19,665 Total current assets 407,147 403,090 Property, plant, and equipment 453,568 446,935 Less accumulated depreciation (259,304 ) (247,147 ) Net property, plant, and equipment 194,264 199,788 Subscription acquisition costs 59,234 60,958 Broadcast rights 5,614 7,826 Other assets 73,080 74,472 Intangible assets, net 774,913 781,154 Goodwill 531,191 532,332 Total assets $ 2,045,443 $ 2,059,620 Liabilities and Shareholders' Equity Current liabilities Current portion of long-term debt $ 130,000 $ 75,000 Current portion of long-term broadcast rights payable 14,635 11,141 Accounts payable 63,940 79,028 Accrued expenses and other liabilities 91,968 102,707 Current portion of unearned subscription revenues 173,522 175,261 Total current liabilities 474,065 443,137 Long-term debt 325,000 410,000 Long-term broadcast rights payable 13,709 17,186 Unearned subscription revenues 153,384 157,872 Deferred income taxes 174,469 139,598 Other noncurrent liabilities 103,626 103,972 Total liabilities 1,244,253 1,271,765 Shareholders' equity Series preferred stock – – Common stock 35,850 36,295 Class B stock 9,149 9,181 Additional paid-in capital 52,522 52,693 Retained earnings 715,546 701,205 Accumulated other comprehensive loss (11,877 ) (11,519 ) Total shareholders' equity 801,190 787,855 Total liabilities and shareholders' equity $ 2,045,443 $ 2,059,620 See accompanying Notes to Condensed Consolidated Financial Statements. -1- Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited) Three Months Nine Months Periods Ended March31, 2009 2008 2009 2008 (In thousands except per share data) Revenues Advertising $ 184,182 $ 225,367 $ 597,808 $ 708,082 Circulation 72,869 83,236 211,086 231,105 All other 80,543 83,675 254,054 236,986 Total revenues 337,594 392,278 1,062,948 1,176,173 Operating expenses Production, distribution, and editorial 159,197 166,822 491,618 501,271 Selling, general, and administrative 124,323 135,638 421,523 435,962 Depreciation and amortization 10,714 11,852 32,346 35,986 Total operating expenses 294,234 314,312 945,487 973,219 Income from operations 43,360 77,966 117,461 202,954 Interest income 121 250 348 898 Interest expense (4,911 ) (5,387 ) (15,698 ) (17,284 ) Earnings from continuing operations before income taxes 38,570 72,829 102,111 186,568 Income taxes 13,696 26,647 40,766 72,157 Earnings from continuing operations 24,874 46,182 61,345 114,411 Income (loss) from discontinued operations, net of taxes 554 (98 ) (4,737 ) 1,102 Net earnings $ 25,428 $ 46,084 $ 56,608 $ 115,513 Basic earnings per share Earnings from continuing operations $ 0.55 $ 0.99 $ 1.36 $ 2.42 Discontinued operations 0.01 – (0.11 ) 0.02 Basic earnings per share $ 0.56 $ 0.99 $ 1.25 $ 2.44 Basic average shares outstanding 44,961 46,672 45,051 47,251 Diluted earnings per share Earnings from continuing operations $ 0.55 $ 0.97 $ 1.36 $ 2.38 Discontinued operations 0.01 – (0.11 ) 0.02 Diluted earnings per share $ 0.56 $ 0.97 $ 1.25 $ 2.40 Diluted average shares outstanding 45,092 47,420 45,177 48,175 Dividends paid per share $ 0.225 $ 0.215 $ 0.655 $ 0.585 See accompanying Notes to Condensed Consolidated Financial Statements. -2- Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Shareholders' Equity (Unaudited) (In thousands except per share data) Common Stock - $1 par value ClassB Stock - $1 par value Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Total Balance at June30, 2008 $36,295 $9,181 $52,693 $701,205 $(11,519) $787,855 Net earningsNet earnings – – – 56,608 – 56,608 Other comprehensive loss, net – (358) (358) Total comprehensive income 56,250 Share-based incentive plan transactionsplans, net of forfeitures 403 – 2,775 – – 3,178 Purchases of Company stock (878) (2) (10,826) (10,057) – (21,763) Share-based compensation – – 8,600 – – 8,600 Conversion of ClassB to common stock 30 (30) – Dividends paid, 65.5 cents per share Common stock – – – (23,573) – (23,573) Class B stock – – – (6,000) – (6,000) Tax benefit from incentive plans – – (720) – – (720) Adoption of EITF06-10, net of tax – – – (2,637) – (2,637) Balance at March31, 2009 $35,850 $9,149 $52,522 $715,546 $(11,877) $801,190 See accompanying Notes to Condensed Consolidated Financial Statements. -3- Meredith Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March31, 2009 2008 (In thousands) Cash flows from operating activities Net earnings $ 56,608 $ 115,513 Adjustments to reconcile net earnings to net cash provided by operating activities Depreciation 25,102 25,709 Amortization 7,251 10,680 Share-based compensation 8,600 8,912 Deferred income taxes 37,409 21,971 Amortization of broadcast rights 19,123 20,128 Payments for broadcast rights (18,807 ) (20,336 ) Net loss (gain) from dispositions of assets (1,758 ) 214 Provision for write-down of assets of discontinued operations 5,602 – Excess tax benefits from share-based payments (673 ) (205 ) Changes in assets and liabilities 154 23,785 Net cash provided by operating activities 138,611 206,371 Cash flows from investing activities Acquisitions of businesses (6,118 ) (16,525 ) Additions to property, plant, and equipment (18,642 ) (15,412 ) Proceeds from dispositions of assets 636 – Net cash used in investing activities (24,124 ) (31,937 ) Cash flows from financing activities Proceeds from issuance of long-term debt 120,000 120,000 Repayments of long-term debt (150,000 ) (150,000 ) Purchases of Company stock (21,763 ) (123,827 ) Dividends paid (29,573 ) (27,659 ) Proceeds from common stock issued 3,178 13,218 Excess tax benefits from share-based payments 673 205 Other (250 ) (113 ) Net cash used in financing activities (77,735 ) (168,176 ) Net increase in cash and cash equivalents 36,752 6,258 Cash and cash equivalents at beginning of period 37,644 39,220 Cash and cash equivalents at end of period $ 74,396 $ 45,478 See accompanying Notes to Condensed Consolidated Financial Statements. -4- Meredith Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The condensed consolidated financial statements include the accounts of Meredith Corporation and its wholly owned subsidiaries (Meredith or the Company), after eliminating all significant intercompany balances and transactions. Meredith does not have any off-balance sheet arrangements. The Company's use of special-purpose entities is limited to Meredith Funding Corporation, whose activities are fully consolidated in Meredith's condensed consolidated financial statements. The condensed consolidated financial statements as of March31, 2009, and for the three and nine months ended March31, 2009 and 2008, are unaudited but, in management's opinion, include all normal, recurring adjustments necessary for a fair presentation of the results of interim periods. The results of operations for interim periods are not necessarily indicative of the results to be expected for the entire year. These consolidated financial statements, including the related notes, are condensed and presented in accordance with accounting principles generally accepted in the United States of America (GAAP). These condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements, which are included in Meredith's Annual Report on Form10-K for the year ended June30, 2008, filed with the United States Securities and Exchange Commission. In September 2006, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No.157, Fair Value Measurements (SFAS157), which establishes a common definition for fair value in accordance with GAAP, and establishes a framework for measuring fair value and expands disclosure requirements about such fair value measurements.
